Citation Nr: 9901036	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder and major depression with psychotic 
features, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1969 to September 
1970.

This appeal arises from a rating decision of May 1993 from 
the New Orleans, Louisiana, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans 
Appeals (Board) and in a May 1996 decision, the Board 
remanded the case to the RO for further evidentiary 
development.  The case is again before the Board for 
consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his post traumatic 
stress disorder (PTSD) is more severe than reflected by the 
disability rating assigned.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file and vocational rehabilitation and counseling 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim for an increased disability rating for 
PTSD and major depression with psychotic features.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  PTSD causes moderate impairment.

3.  The veterans mood was sad, his affect was appropriate, 
thought processes were normal, memory was generally intact, 
there was only minimal difficulty understanding complex 
commands, and only some impairment of judgment

4.  Suicidal and homicidal thoughts did not impair 
functioning and the occasional hallucinations only caused 
intermittent interference with occupational functioning.  


CONCLUSION OF LAW

The criteria for an increased disability rating for PTSD and 
major depression with psychotic features are not met.  
38 U.S.C.A. §§ 1155, 5107 (West1991); 38 C.F.R. §§ 4.126, 
4.129, 4.130, 4.132, Diagnostic Codes 9405, 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with his claims folder.  Accordingly, 
the Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision, dated in February 1991, service 
connection for post traumatic-stress disorder, with nerves, 
competent was granted with a 30 percent disability rating 
assigned.  The 30 percent disability rating has remained in 
effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The rating criteria of Diagnostic Code 9411 for PTSD and 
Diagnostic Code 9405 for Dysthymic disorder in effect at the 
time of veteran initiated his claim provide that the 
disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 10 
percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veterans ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9405, 9411 
(1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (Court) stated that the term "definite" as 
set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9411 for PTSD and 
Diagnostic Code 9434 for Major depressive disorder, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (1998).

During the pendency of the veterans claim, the psychiatric 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the new and old criteria, 
and have to criteria most favorable to his claim applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, both 
the new and the old psychiatric rating criteria will be 
considered.

A June 1992 statement from a VA physician indicates that the 
veteran was totally and permanently disabled from gainful 
employment due to his PTSD.  However, this statement does not 
provide detailed reasons for its conclusion and it is not 
supported by other evidence in the claims file, including VA 
medical evidence.  Beginning in 1991, the VA provided 
vocational rehabilitation and counseling assistance to the 
veteran.  Records of vocational assessments do not show that 
his PTSD caused him to be unemployable.  Additionally, 
records indicate that he was taking classes in school, 
received federal unpaid work experience, and had gained full 
time paid work status in 1995.  Additionally, the August 1992 
and September 1996 VA examination reports do not show that he 
was unemployable.  Therefore, the evidence does not show that 
the veteran was unemployable.

The June 1992VA physicians statement indicates that the 
veteran had severe and incapacitating PTSD.  However, as 
noted above, this statement does not provide detailed reasons 
for this conclusion and other medical evidence in the claims 
file does not show that his PTSD is severe and 
incapacitating.  The only detailed medical evidence to show 
an overall assessment of impairment due to PTSD is the 
September 1996 VA examination report which shows a Global 
Assessment of Functioning (GAF) value of 55.  This is 
indicative of moderate impairment.  This value is considered 
persuasive since it considers psychological, social, and 
occupational functioning, and is a quantifiable 
representation of the veterans impairment due to PTSD.  
Moderate impairment is not listed in the Schedule but it is 
less than definite impairment.  See VAOPGC 9-93 (11-9-93).  
Definite impairment is a 30 percent disability under the 
Schedule.  Therefore, under the rating criteria in effect at 
the time the veteran initiated his claim, the overall 
impairment shown in the medical evidence of record is 
moderate impairment which is something less than a 30 percent 
disability rating under the Schedule.  Therefore, the 
preponderance of the evidence is against granting a 
disability rating greater than 30 percent under the rating 
criteria in effect at the time the veteran initiated his 
claim.  38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Codes 9405, 9411 (1996).

The September 1996 VA examination report indicates that the 
veteran had thought of suicide but had never made any 
attempts.  He had also thought of homicide.  However, the 
record does not show that this had impaired the veterans 
functioning or that he had impaired impulse control.  The 
June 1992 VA physicians statement notes that the veteran had 
auditory hallucinations.  The September 1996 VA examination 
report also indicates that he occasionally heard voices.  
Additionally, VA clinical records from November 1994 to 
January 1995 note that the veteran had occasional 
hallucinations or heard voices, however, he was able to 
ignore them.  Therefore, there was at best only intermittent 
interference with occupational functioning due to occasional 
hallucinations.

The August 1992 VA examination report notes that the 
veterans attention and concentration were very slow but 
accurate.  Additionally, the September 1996 VA examination 
report shows that concentration was only slightly decreased.  
Accordingly, there was at best minimal difficulty 
understanding complex commands.  The September 1996 VA 
examination report indicates that the veterans judgment was 
fair to poor which indicates at least some impairment of 
judgment.  

The August 1992 VA examination report indicates that the 
veterans mood was sad and his affect was appropriate.  
Thought processes showed no loosening of association and 
memory was good.  The September 1996 VA examination report 
indicates that the veteran was personable and made good eye 
contact.  Accordingly, routine behavior and conversation were 
normal.  There was some impaired memory due to the veteran 
being unable to name cities, the state governor, the 
president, or recall current events.  However, the report 
later indicates that recent and remote memory seemed intact.  
As noted above, suicidal and homicidal thoughts did not 
impair functioning and the occasional hallucinations only 
caused intermittent interference with occupational 
functioning.  Additionally, there was only minimal difficulty 
understanding complex commands and only some impairment of 
judgment.  Furthermore, a July 1995 VA special report of 
training notes that that veteran was employed and the 
vocational rehabilitation specialist noted that the veteran 
reported that he was doing really fine.  These findings more 
closely approximate and are consistent with the requirements 
for a 30 percent disability rating under the revised 
psychiatric rating criteria.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411, 9434 (1998).

Based on the above, the preponderance of the evidence is 
against the veterans claim for an increased disability 
rating for PTSD and major depression with psychotic features.  
38 U.S.C.A. §§ 1155, 5107 (West1991); 38 C.F.R. §§ 4.126, 
4.129, 4.130, 4.132, Diagnostic Codes 9405, 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (1998).


ORDER

An increased disability rating for PTSD and major depression 
with psychotic features is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
